 



Exhibit 10.61
OEM AGREEMENT
This Agreement is made between BOULE Diagnostics International AB, having
registration number 556535-0252 (hereafter called the “Company”) with principal
offices at Västberga Allé 32, Box 42056, 126 13 STOCKHOLM, Sweden, of the one
part and CHOLESTECH Corporation, with principal offices at 3347 Investment
Boulevard, HAYWARD, California 94545 USA (hereafter called the ”OEM”) of the
other part, and takes effect as of November 14, 2005 (the “Effective Date”).
1. Definitions and interpretation
In this Agreement:

1.1   The “Market Segment” shall mean all human applications.   1.2   The
“Products” shall mean hematology products of Company for human application,
including without limitation, the [***] System, the products listed in
Appendix 1, and all improvements, modifications and versions of these products,
including Cassettes with new test parameters that could be run on the [***]
System as well as other hematology products of Company intended for CLIA Waiver
which would be considered as replacements for the [***] System. Products shall
further include any other products that are from time to time agreed upon in
writing between the parties hereto.   1.3   The “Territory” shall mean: The
United States and Canada, including their territories and possessions.   1.4  
The “[***] System” shall mean a system comprising instruments and Cassettes
developed or to be developed under this Agreement, including all derivatives and
versions of such system.   1.5   “Cassettes” shall mean the consumable plastic
cartridges included within, specially designed for, and required for running,
the Products.   1.6   “Specifications” shall mean the specifications and
labelling for the [***] System, set forth in Appendix 2 (attached and
incorporated into this Agreement).   1.7   “Acceptance Tests” shall mean the
tests set forth in Appendix 3 for determining whether the [***] System developed
under this Agreement conforms to the Specifications, functions without error,
and yields predicted and accurate results.   1.8   “CLIA Waiver” means waiver by
the United States Food and Drug Administration, or any successor agency thereof
(the “FDA”), to the requirements of the Clinical Lab Improvement Amendments of
1988.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



1.9   “Marks” shall mean all proprietary indicia, trademarks, trade names,
symbols, logos or brand names adopted by a party from time to time to identify
such party and its products and services.   1.10   “Change of Control” shall
mean, with respect to a party, a transaction or series of related transactions
that would directly or indirectly: (a) result in or have the effect of a single
third party (including its affiliates) obtaining legal or beneficial ownership
of more than fifty percent (50%) of the voting shares (or other voting
interests) of the party (even if the party is the surviving entity, such as in
the case of a reverse-triangular merger); or (b) resulting in the sale,
transfer, assignment, mortgage foreclosure or other disposition of all or
substantially all of the party’s business or assets, including in the case of
the Company, the business or assets related to the Products.   1.11   [***]

1.12   What is stated in this Agreement regarding the Company shall, unless the
context clearly requires otherwise, also apply with respect to wholly owned
subsidiaries of the Company which manage and/or own business, property or assets
related to the Products. Notwithstanding the foregoing, the Company shall
maintain full responsibility under this Agreement.   1.13   The Agreement
consists of this document and the following appendices.

  (a)   List of Products and Transfer Prices, Appendix 1;   (b)  
Specifications, Appendix 2;   (c)   Acceptance Tests, Appendix 3;   (d)  
Service training, Appendix 4;   (e)   Commercial Conditions, Appendix 5;   (f)  
Authorization Letters (including sub-attachment), Appendix 6;   (g)   Company
RMA Procedures, Appendix 7;   (h)   Customer Technical Support Obligation,
Appendix 8; and   (i)   List of countries, Appendix 9.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
2



--------------------------------------------------------------------------------



 



In case of any inconsistency between this document and the appendices, this
document shall prevail. In case of any inconsistency between the appendices, the
appendices shall prevail in the order specified above.

2.   Appointment   2.1   The Company hereby appoints the OEM, and the OEM hereby
accepts appointment as, the exclusive (even as to Company) distributor,
including a right for the OEM to appoint sub-distributors, of the Products in
the Territory and in the defined Market Segment, subject to the terms and
conditions stated in this Agreement. Without limiting OEM’s exclusivity under
this paragraph 2.1, Company shall not sell Products to customers in the
Territory or otherwise distribute Products in the Territory for use in the
Market Segment, and shall not sell Products to third parties that Company has
reason to believe will use, sell or distribute such Products in the Territory
for use in the Market Segment, such rights being exclusive to OEM.   2.2   In
consideration of the exclusive OEM relationship granted in this Agreement, the
OEM shall pay to the Company two million dollars ($2,000,000 USD) upon this
Agreement’s Effective Date (the “Down Payment”). The Down Payment is solely due
to a contribution to developments made of the [***] System. No obligation to
repay the Down Payment exists. The Company shall provide to OEM within thirty
(30) days of the end of each calendar quarter, a report that provides reasonable
detail regarding the Company’s progress of the development of the [***] System
during such calendar quarter. In addition, the Company and OEM shall hold
meetings (in person or telephonically) at least once per quarter at times
mutually acceptable to the Company and OEM to discuss the status of the
development of the [***] System.   2.3   To continue this Agreement on an
exclusive basis the OEM shall pay to the Company, in addition to the other
payments required to be paid by the OEM, the following amounts:

  a)   If the [***] System meets the Specifications and the FDA grants 510K
clearance of the [***] System on or before                      (the “Required
510K Date”), five hundred thousand dollars ($500,000 USD).     b)   One million
dollars ($1,000,000 USD) upon receipt of CLIA Waiver for the [***] System.   2.4
[***].       3.  Development of [***] System and Specifications

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
3

 



--------------------------------------------------------------------------------



 



3.1   Company shall develop the [***] System in accordance with the
Specifications. Upon completion of the development of the [***] System, Company
and OEM shall promptly conduct the Acceptance Tests to determine whether the
[***] System conforms to the Specifications. If the [***] System does not
conform to the Specifications (any such nonconformance will be referred to as a
“Deficiency”), Company shall correct the Deficiency as promptly as possible so
that the [***] System conforms to the Specifications and is able to successfully
perform in accordance with the Acceptance Tests.   3.2   Company shall report
the results of all Acceptance Tests performed by Company under paragraph 3.1.
Company shall keep and maintain accurate records of its activities in the
performance of the Acceptance Tests and will make such records available to OEM
upon request.   3.3   Company’s development, testing and qualification of the
[***] System shall be completed as soon as practicable after the Effective Date,
and in any event Company shall use commercially reasonable efforts to develop
and establish that the [***] System meets and successfully performs in
accordance with the Specifications and the 510K clearance is received from the
FDA by the Required 510K Date.   3.4   Engineering Change Requests. From time to
time during or after the development of the [***] System, OEM may submit an
engineering change request (“ECR”) requesting one or more Engineering Changes to
the [***] System. Company shall respond in writing to any such ECR within twenty
(20) days after receipt of the ECR. If Company initiates an Engineering Change
pursuant to an ECR from OEM, Company shall notify OEM of the Engineering Change,
which notification shall include, at a minimum: (i) the proposed change;
(ii) any resulting change in price for the [***] System (provided that any
increases in price shall not exceed the increase in Company’s actual
manufacturing costs) or proposed non-recurring engineering charges (provided
that any such charges shall not exceed the man-hours of the personnel directly
assigned to perform the engineering changes, multiplied by the applicable
standard labor rates of such personnel); and (iii) the amount of time required
to implement such a change. If the proposed Engineering Change is not
acceptable, OEM will notify Company of its rationale to support the objections
within thirty (30) days and Company shall respond to such notification in
writing within ten (10) days after receipt of such notification. Company will
not initiate an Engineering Change without the prior written consent of OEM.  
4.   Relationship of the parties   4.1   The relationship between the parties
under this Agreement is that of independent contractors of which the Company is
the seller and the OEM is the purchaser of the Products.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
4

 



--------------------------------------------------------------------------------



 



4.2   Neither party has any right or authority to enter into any contracts in
the name of or for the account of the other party, nor to assume or create any
obligation of liability of any kind, express or implied, on behalf of the other
party.   4.3   The OEM shall purchase from Company all Cassettes for the [***]
System instruments supplied hereunder, unless otherwise agreed in writing,
except as provided in paragraph 8.4 or paragraph 17.6 (where an effective remedy
is not available to OEM under paragraph 8.4).   4.4   The parties shall have the
right to perform its rights and obligations under this Agreement through a
wholly owned subsidiary (with respect to the Company through Clinical Diagnostic
Solutions Inc., Boule Medical AB, or any other new subsidiary that manage and/or
owns the business, property or assets related to the Products). Each party shall
be responsible for the performance of its subsidiary in the same way as if the
performance had been executed by the party itself.   5.   Training and service  
5.1   The Company will provide periodic training on warranty, repair and service
techniques as well as procedures and service manuals to the OEM or other
representatives who the parties have agreed shall be responsible for maintaining
[***] Systems in the Territory. Such service training shall be performed in
accordance with Appendix 4.   5.2   The Company shall maintain an inventory of
replacement parts and Products as needed to adequately service the Products
supplied hereunder.   6.   CLIA Waiver   6.1   Pre-CLIA Waiver. Beginning on the
first day of the first calendar quarter following the date of the third
anniversary of the receipt of the 510K clearance from the FDA, and continuing
for each consecutive 12-month period thereafter until the granting of the CLIA
Waiver (each such 12-month period a “Pre-CLIA Minimum Quota Year”), OEM
undertakes to purchase from the Company the following minimum quantities of
Cassettes:

     
Pre-CLIA
Minimum Quota Year
  Minimum
Quantity
Year 1
  [***]
Year 2
  [***]
Year 3
  [***]
Year 4
  [***]
Year 5
  [***]
Year 6
  [***]
Year 7
  [***]

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
5

 



--------------------------------------------------------------------------------



 



If any one of the minimum quantities is not achieved for one Pre-CLIA Minimum
Quota Year, the Company, at its option, may, as its sole remedy and OEM’s sole
liability, terminate OEM’s exclusivity pursuant to paragraph 2.1 above, such
that the distribution rights granted under paragraph 2.1 shall thereafter be
considered non-exclusive.

6.2   Post-CLIA Waiver. Beginning on the first day of the first calendar quarter
following the granting of the CLIA Waiver, and continuing for each consecutive
12-month period thereafter during the term (each such 12-month period a
“Post-CLIA Minimum Quota Year”), OEM undertakes to purchase from the Company the
following minimum quantities of Cassettes:

     
Post-CLIA Minimum Quota Year
  Minimum Quantity
Year 1
  [***]
Year 2
  [***]
Year 3
  [***]
Year 4
  [***]
Year 5
  [***]
Year 6
  [***]
Year 7
  [***]

If any one of the minimum quantities is not achieved for one Post-CLIA Minimum
Quota Year, the Company, at its option, may, as its sole remedy and OEM’s sole
liability, terminate OEM’s exclusivity pursuant to paragraph 2.1 above, such
that the distribution rights granted under paragraph 2.1 shall thereafter be
considered non-exclusive.

6.3   Notwithstanding such non-exclusive nature of this Agreement the OEM shall
be entitled to be the sole distributor in the Territory of Cassettes for any
Company instruments sold by the OEM in the Territory, which Cassettes shall be
specially encoded for and work only with such instruments distributed by OEM
under this Agreement.   6.4   Within thirty (30) days of the end of each
Pre-CLIA Minimum Quota Year or Post-CLIA Minimum Quota Year, as the case may be,
the Company shall exercise its right that may occur to change the exclusive
nature of this Agreement by giving the OEM a written notice of such change. If
Company fails to exercise any such right within such thirty (30) day period,
Company shall be considered to have waived the right.   6.5   For purposes of
determining whether OEM has complied with the minimum quantity requirements in
this Article 6 for a Pre-CLIA Minimum Quota Year or Post-CLIA Minimum Quota
Year, as the case may be: (i) OEM shall be considered to have purchased a
quantity of Products when such Product is due for delivery in accordance with a
relevant firm purchase order issued in accordance with the provisions of this

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
6

 



--------------------------------------------------------------------------------



 



Agreement, irrespective of if or when such actual delivery takes place, (ii) in
the event that the Company refuses (due to the percentage limitations set forth
in Appendix 5) to accept a relevant firm purchase order, OEM shall be considered
to have purchased the quantity of Products set forth in such purchase order when
such purchase order is issued in accordance with the provisions of this
Agreement, and (iii) Products that OEM manufactures or has manufactured under
paragraphs 8.4 or 17.6 shall count toward the minimum quantity requirements.
Further, the minimum quantity requirements shall be suspended during any period
in which (a) Company fails or is unable to manufacture and sell Products to OEM
for any reason, or (b) applicable government law or regulation, or intellectual
property or other third-party rights, limit or prohibit the sale of Products in
the Territory.

7.   Customers outside the Territory   7.1   The OEM shall refrain from active
marketing and/or active selling of the Products directly to customers outside
the Territory or otherwise distribute Products outside the Territory, and shall
not sell Products to third parties that OEM has reason to believe will use, sell
or distribute such Products outside the Territory.   7.2   The OEM shall without
delay forward all enquiries and orders from customers outside the Territory to
the Company, and the Company shall without delay forward all enquiries and
orders from customers inside the Territory to OEM.   8.   Orders   8.1   All
sales from the Company to the OEM shall be based on the Company’s Commercial
Conditions according to Appendix 5.   8.2   To obtain Products from the Company,
OEM shall place orders in writing addressed to the Company at the address
mentioned above or at such address as may specifically be notified by the
Company and the Company shall, subject to paragraph 8.3 hereof, supply the
Products to the OEM in accordance with such orders.   8.3   Orders from the OEM
for the Products placed in accordance with the foregoing shall be final and
binding only when accepted in writing by the Company. If OEM, within ten
(10) days after placing an order with Company, does not receive written notice
from Company rejecting the order, the order shall be considered accepted by
Company. The Company reserves the right to reject any order, but only if:
(i) such order is not in compliance with the Commercial Conditions outlined in
Appendix 5; or (ii) the OEM is in material default under this Agreement.   8.4  
To ensure a continued supply of Products, OEM may purchase Products directly
from the Company’s vendors if a Triggering Event occurs. For such purposes,
Company and Company’s material suppliers and contract manufacturers (the
“Contract Vendors”) have

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
7

 



--------------------------------------------------------------------------------



 



executed the letter agreements attached and incorporated into this Agreement as
Appendix 6 (“Letter Agreements”), and Company has provided OEM with pre-signed
originals of the authorization letters incorporated therein (“Authorization
Letters”). OEM agrees not to purchase Products directly from the Contract
Vendors under the Authorization Letters unless a Triggering Event has occurred.
OEM further agrees that in the event that such Triggering Event is a Material
Supply Disruption, OEM will cease purchasing Products directly from such
Contract Vendors at such time that the Company has remedied such Material Supply
Disruption to the reasonable satisfaction of OEM. The provisions of this
Agreement shall continue to apply to subsequent or different Triggering Events
which have occurred or may occur during the term of this Agreement. If at any
time during the term of this Agreement, Company uses or establishes any
additional Contract Vendors other than those that have executed the Letter
Agreements as of the Effective Date (by means of example and without limiting
the foregoing, if Company has fully qualified a second-source manufacturer),
Company shall enter into Letter Agreements with such additional or alternative
Contract Vendors on substantially the same terms as those set forth on
Appendix 6, and shall provide OEM with a pre-signed original Authorization
Letter for each.

9.   Prices   9.1   The price to Company for the Products supplied hereunder
shall initially be as set forth in Appendix 1 (the “Transfer Prices”). The
Transfer Prices shall not change for Products ordered by OEM during the term of
this Agreement, except as provided in paragraphs 3.4, 9.2 and 9.3.   9.2   It is
anticipated that the granting of the CLIA Waiver will result in increased
distribution and demand for the [***] System in the Territory under this
Agreement. In view of such change, as soon as practicable following the granting
of the CLIA Waiver, the parties shall meet and discuss an adjustment in the
Transfer Prices for the [***] System instrument and Cassettes as necessary to
provide equitable returns to both parties on sales of the [***] System, while
maximizing the total gross profits realized by the parties, based on OEM’s
market research with respect to the sales volumes it expects to be able to
achieve at various price points, and the manufacturing costs Company expects to
incur at various volume points. Should the parties not be able to reach an
agreement during such discussion then the Initial Transfer Price for the
Products will remain as set forth in Appendix 1.   9.3   At least 30 days before
the commencement of each Pre-CLIA Minimum Quota Year or Post-CLIA Minimum Quota
Year, as the case may be, following the earlier of the first Pre-CLIA Minimum
Quota Year or Post-CLIA Minimum Quota Year, the parties hereto shall review the
results of the sales and the profitability of the Products and adjust Transfer
Prices as necessary to provide equitable returns to both parties on sales of the
[***] System, while maximizing the total gross profits realized by the parties,
based on OEM’s market research with respect to the sales volumes it expects to
be able to achieve

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
8

 



--------------------------------------------------------------------------------



 



at various price points, and the manufacturing costs Company expects to incur at
various volume points. Should the parties not be able to reach an agreement
during such annual review process then the Transfer Price for the Product will
remain at the prior year’s level. If Company and OEM agree to any changes to
transfer prices other than associated with the annual review process, for
example to accomplish a specific marketing objective, such changes will be
separately documented and shall not be considered as a change in Transfer Price
for purposes of the annual review process.

9.4   OEM shall provide information regarding its average selling price for the
[***] System, and Company regarding its direct labor and out-of-pocket
third-party materials costs, as reasonably necessary to determine the gross
profits realized by each on sales of the [***] System under this Agreement, and
the appropriate Transfer Prices for the [***] System under paragraphs 9.2 and
9.3.   9.5   Notwithstanding any other provision of this Agreement, and provided
the OEM is an exclusive distributor pursuant to paragraph 2.1, the Transfer
Prices for Products purchased by the OEM [***]. Any payments due to the OEM
under this paragraph 9.5 will be made within 30 days of the end of any calendar
quarter in which sales are made that would cause the Company to make such
payments. Nothing in this paragraph 9.5 is intended or shall be construed to
limit OEM’s exclusivity under paragraph 2.1.   9.6   For clarity, OEM, in its
sole discretion, shall determine the prices at which it resells Products
purchased from Company hereunder.   9.7   [***].   9.8   Each party agrees to
keep open for inspection by the other party all accounting records containing
all particulars that may be necessary for the purpose, (i) as regards the
Company, of verifying manufacturing costs of the Products pursuant to Appendix 1
and fees payable pursuant to paragraph 9.5, and, (ii) as regards the OEM, of
verifying the OEM’s average distributor price of the Products pursuant to
Appendix 1 and license fee pursuant to paragraph 9.7. The fees and expenses of a
party performing an examination pursuant to this paragraph 9.8 shall be borne by
such party; provided however, that if any audit shall show that a party
underpaid amounts due to the other party and such deviation is more than ten
(10) percent of the correct amount, than the defaulting party shall immediately
reimburse the other party for costs and expenses for audit in addition to paying
the other party the deficiency of amounts due.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
9

 



--------------------------------------------------------------------------------



 



Each party further agrees that such inspection and audit (i) shall be performed
by an internationally recognized independent public accounting firm chosen by
the party initiating such inspection and audit, (ii) may be performed no more
than once each calendar year for each party and (iii) must be conducted at a
reasonable time during regular business hours with advance notice of such
inspection and audit given to the other party thirty (30) days prior to the
start of each such inspection and audit.

10.   Terms of sale and delivery   10.1   The Company’s invoices shall specify
half of the invoice value in US dollars and half in Swedish kronor. The Swedish
kronor portion of Company’s invoice shall be calculated by converting the US
dollar prices specified in this Agreement into Swedish kronor using the exchange
rate on the date of the first shipment of the Products to the OEM under this
Agreement. In determining the exchange rate, the spot exchange rate quoted for
current transactions in the Wall Street Journal shall apply.   10.2   Unless
otherwise agreed, the Products will be sold and delivered FCA Sweden (as such
term is defined in Incoterms, ed. 2000). Title to the Products as well as risk
of loss of or damage to the Products shall pass to the OEM upon such delivery
thereof.   10.3   Payment for the Products shall be made according to
Appendix 5.   11.   Warranties   11.1   Company represents and warrants that it
has all necessary rights to enter into and to act in accordance with this
Agreement, including but not limited to, the appointment of OEM as distributor
according to paragraph 2.1.   11.2   Company represents and warrants that the
Products shall strictly comply with the Specifications and shall contain no
defects in material or workmanship.   11.3   The Company’s warranty obligation
for the instruments is limited to repairing or replacing without charge any
Product which fails to conform to the foregoing warranty, provided that if
Company fails to repair or replace any such Product within thirty (30) days
following its return to Company, OEM shall be entitled, at its option and in
lieu of repair or replacement, to a refund of the amounts originally paid by OEM
for the Product. The warranty stated herein shall be limited to a period of
eighteen (18) months from the date of shipment from the Company. Any defective
Products shall be returned at the Company’s expense to the Company, and any
replacement part under this warranty shall be forwarded to the OEM at the
Company’s expense. Replacement Products will be considered warranted as new.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
10

 



--------------------------------------------------------------------------------



 



The Company shall provide the OEM with a pool of [***] System instruments to be
used as replacements for instruments being repaired under warranty. The size of
this pool shall be as reasonably required by OEM to cover anticipated
replacement demand.
For instruments out of warranty in need of repair, the OEM shall pay the Company
for actual repair costs incurred at Company’s request, billed at Company’s
standard fees for out-of-warranty repair, including transportation costs and a
handling fee.
If the Company materially fails to provide the warranty obligations as set forth
in this paragraph, the OEM shall be entitled to perform the warranty repair by
itself and shall be reimbursed by the Company for such repair performed.
In the event a Triggering Event occurs, the OEM shall be able to obtain the
foregoing warranty from a Contract Vendor as set forth in paragraph 8.4 or to
provide warranty repair by itself.

11.4   Written authorisation is required from the Company before any return of
Products is executed, provided that Company shall provide such authorization
where OEM complies with Company’s return-material authorization procedures, a
copy of which is attached and incorporated into this Agreement as Appendix 7.  
11.5   The Company’s warranty obligations shall not apply to defects which have
resulted from (i) use not in accordance with the Company’s instructions or
manuals, (ii) repair or modification not in accordance with service instructions
issued by the Company, by a party other than Company (or its authorized service
providers), or (iii) abuse or neglect.   11.6   The Parties hereto anticipate
that normal, on-site, preventative-maintenance service requirements for the
[***] System instrument will be not more than [***] per year, which service the
OEM shall perform at OEM’s own cost. Should the service requirement exceed [***]
on-site visit per year (other than for reasons set forth in paragraph 11.5),
then the Company will be responsible for reasonable costs for such additional
service requirements and shall be entitled to any revenues associated with such
additional service requirements.

In the event a Triggering Event occurs, the OEM shall be able to obtain
additional service, as described in the paragraph above, from a Contract Vendor
as set forth in paragraph 8.4 (if applicable) or to provide such service by
itself as set forth in paragraph 17.6, as the case may be.

11.7   The liability of the Company in respect of defective Products under the
foregoing warranty is limited to repair, replacement and the other remedies set
forth in paragraph 11.3 or, subject to paragraph 11.3, refund of the amounts
originally paid by OEM for the Product, and the direct damages of OEM, including
any resultant recall expenses OEM incurs, after the OEM has taken reasonable
efforts to mitigate such damages.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
11

 



--------------------------------------------------------------------------------



 



11.8   The Company disclaims all warranties, expressed or implied, including
without limitation warranties of merchantability and fitness, other than the
express warranties stated or referred to in this Agreement.   12.  
Indemnification, litigation and insurance   12.1   The Company shall not be
liable to the OEM for, and the OEM agrees that it will indemnify and hold the
Company harmless from and against, any and all damages, losses, costs or
expenses (including reasonable attorney’s fees) arising out of any and all
claims, suits, actions or proceedings brought by any third party against the
Company on account of injury or damage to person or property arising out of the
sale or distribution of the Products, where any such injury or damage is caused
by an act or omission on the part of the OEM.   12.2   The OEM shall not be
liable to the Company for, and the Company agrees that it will indemnify and
hold the OEM harmless from and against, any and all damages, losses, costs or
expenses (including reasonable attorney’s fees) arising out of any and all
claims, suits, actions or proceedings brought by any third party against the OEM
on account of: (i) injury or damage to person or property, where any such injury
or damage is caused by an act or omission on the part of the Company, or
(ii) infringement or misappropriation by the Products, or the manufacture or the
use thereof, of any patent, copyright, trade secret or other intellectual
property rights, excluding infringement or misappropriation resulting from
technical solutions and physical design (as opposed to Product features)
specifically provided and required by OEM to meet the Specifications. The OEM
shall not (i) discontinue or settle any proceedings of whatever nature based on
infringement or misappropriation to which the Company may be liable without
obtaining the concurrence of the Company, or (ii) giving the Company a timely
opportunity to continue such proceedings in its own name and under its sole
control; provided that the Company shall fully indemnify the OEM with adequate
financial assurance as to the outcome of such proceedings.   12.3   If either
party discovers a potential defect in the Products, that party shall notify the
other and the parties shall cooperate with each other to ascertain the nature of
defect and the necessity for the suspension of sales of Products.   12.4   The
Company shall during the term of this Agreement and for six (6) years
thereafter, maintain appropriate product liability insurance with policy limits
and coverage reasonable adequate to cover the risks associated with its
manufacture and sale of the Products, which policies shall include OEM as an
additional insured.   12.5   The OEM shall during the term of this Agreement and
for six (6) years thereafter, maintain appropriate insurance with policy limits
and coverage reasonable adequate to cover the risks associated with its sale and
service of the Products.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
12

 



--------------------------------------------------------------------------------



 



13.   Marketing and promotion   13.1   The OEM agrees to maintain demo-units of
the Products, which is adequate to allow for customer demonstrations at all
times.   13.2   The OEM shall not make any alterations in the construction or
design of any Product, without prior written consent of the Company, except as
provided in paragraph 3.4.   13.3   The OEM shall pay all costs and expenses
incurred by it in soliciting orders and pay any taxes, contributions or other
charges that may be levied or imposed on it by reason of carrying on its
business as an OEM.   13.4   Each party shall keep the other informed on a
regular basis as to any changes or modifications in applicable regulatory
requirements of which it becomes aware pertaining to the Products in the
Territory.   13.5   Provided Company provides OEM with instruction manuals for
the Products and Product labelling, the OEM shall be responsible for translation
of such material, which shall (i) comply with all regulatory requirements
applicable in the Territory and (ii) be in an easily understandable format for
end-users, it being acknowledged that the format of the original manuals
provided by Company shall be considered “easily understandable.” OEM shall
provide copies of its translation of the instruction manual and Product
labelling to Company, and shall correct any errors identified by Company as
promptly as reasonably practicable.   13.6   The OEM will reasonably assist the
Company in the Registration process for obtaining Required Approvals/Waivers (as
defined in paragraph 14.3), at Company’s expense.   13.7   During the term of
the OEM’s exclusivity pursuant to paragraph 2.1, the OEM agrees not to represent
in any part of the Territory any person, firm, partnership or corporation
manufacturing or selling products, which are competitive or similar to any of
the Products covered by this Agreement, without the Company’s prior written
consent.   14.   Obligations of the Company   14.1   The Company will provide
technical assistance and support to the OEM as set forth in Appendix 8.
Travelling and living expenses for the OEM’s personnel shall be borne by the
OEM. Travelling and living expenses for the Company’s personnel shall be borne
by the Company.   14.2   The Company shall, as reasonably necessary, provide the
OEM with brochures, catalogues and other basic sales information concerning the
Products. Such materials will be in the English language.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
13

 



--------------------------------------------------------------------------------



 



14.3   The Company will be responsible for obtaining all FDA, CE, UL and other
regulatory approvals and waivers (including the CLIA Waiver), required for the
OEM to market and sell the Products in the Territory in the Market Segment,
including for such use by physician offices (“Required Approvals/Waivers”),
subject to the provisions below:

  a)   Regulatory Submission — The Company will be responsible for preparing and
filing the submissions required in the Territory. The Company will provide at no
cost all Products required for obtaining all Required Approvals/Waivers. The
Company will be responsible for all of the costs for obtaining all Required
Approvals/Waivers, provided any direct out-of-pocket third-party costs in excess
of $ 60,000 for Required Approvals/Waivers will be shared equally by the
Parties.     b)   The Company will own the registration and will be responsible
for the annual reports. The Company will be the Manufacturer of Record, except
where OEM has Products manufactured under paragraph 8.4 or manufactures Products
under paragraph 17.6 (where an effective remedy is not available to OEM under
paragraph 8.4).     c)   Regulatory Compliance — Company will be, and is
responsible to ensure that all Products are, in full compliance with all
applicable regulations in the Territory, including FDA QSR 21 CFR Part 820 and
ISO 13485:2003.     d)   Product Development — The Company will ensure
compliance with all applicable required design control regulations.     e)  
Process Validation — The Company will be responsible for developing
manufacturing processes and quality control test methods and validation
procedures to ensure compliance with all applicable regulations.     f)  
Manufacturing — The Company shall manufacture, test, label, package, and store
products in compliance with the cGMPs.     g)   Complaint Handling — The Parties
will jointly draft a written complaint handling protocol with all applicable
regulations.     h)   Non-Conformance/CAPA — The Company will be responsible for
investigating and documenting any non-conformance to any process, material or
product. The Company shall obtain written approval from the OEM on all
non-conformances and share the results of the failure investigation. The Company
will provide technical support as needed to resolve product performance issues
arising from product complaints and internal non-conformances.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
14

 



--------------------------------------------------------------------------------



 



  i)   Change Control — The parties must agree in writing to any significant
changes in processes, testing, and materials prior to implementation, in cases
where such will affect the Product Specifications.

14.4   Company shall ensure that the Products supplied under this Agreement
contain the Marks, serial-number format, and packaging specified by OEM and
conforming to OEM specifications for external appearance (which will not require
any material change in form or dimensions of the Products or require
commercially unreasonable actions). Company shall not sell, transfer, distribute
or otherwise convey any part, component, product or service bearing or
incorporating Marks of OEM, part numbers or other identifiers, including any OEM
packaging, copyrights, or code, to any party other than to OEM or, at OEM’s
request, OEM’s customers.   15.   Information   15.1   The OEM and the Company
shall meet twice a year or as otherwise agreed and at a place to be agreed to
discuss joint activities, marketing efforts, third-party competition and the
activities on the market. Each party shall carry their own costs for these
meetings.   15.2   In addition hereto, the OEM and the Company shall
continuously inform the other party about any changes occurring within the
Territory likely to have significant impact on the market situation for the
Products as well as any significant changes in the parties financial situation,
ownership and management.   16.   Intellectual property rights   16.1   The OEM
may market and sell the Products using its own trade mark.   16.2   Except as
provided in paragraph 12.2, the Company assumes no liability, whether expressed
or implied, for the Products infringement upon present or future patents or
other industrial property rights in the Territory of any third party.   16.3  
The OEM shall without delay inform the Company of any infringement or suspected
infringement in the Territory of the Company’s patents or other industrial
property rights. The OEM shall reasonably assist the Company in the Company’s
efforts to defend such industrial property rights, at Company’s expense.   17.  
Proprietary rights   17.1   Each party acknowledges and agrees that, subject to
the licenses granted to OEM under this Agreement, all proprietary rights owned
by a party prior to the Effective Date or developed by a party following the
Effective Date are and shall remain at all times the exclusive property of that
party or its assignees following the Effective Date, regardless of

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
15

 



--------------------------------------------------------------------------------



 



whether such proprietary rights were created or acquired in connection with this
Agreement, and may not be used by the other party except pursuant to this
Agreement.

17.2   [***]   17.3   [***]   17.4   [***]

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
16

 



--------------------------------------------------------------------------------



 



17.5   OEM shall be responsible for all service fees charged by the Escrow
Agent.   17.6   [***]   17.7   [***]

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
17

 



--------------------------------------------------------------------------------



 



18.   Secrecy   18.1   Neither party shall reveal the Confidential Information
of the other party nor use such Confidential Information otherwise than for the
purposes of this Agreement. Each party shall take reasonable precautions to
prevent an unauthorised disclosure or use of such Confidential Information by
its employees, subagents or other intermediaries.   18.2   For purposes of this
Article 18, “Confidential Information” means any proprietary or confidential
business or technical information disclosed by one party to the other in
connection with this Agreement that is designated in writing by the disclosing
party to be “confidential” or “proprietary”, or if given orally, is confirmed
promptly in writing as having been disclosed as “confidential” or “proprietary”.
Confidential Information does not include information, technical data, trade
secrets or know-how which: (i) was in the public domain at the time it was
disclosed or falls within the public domain, except through fault of the
receiving party; or (ii) was known to the party receiving it at the time of
disclosure which knowledge the receiving party shall have the burden of
establishing by clear and convincing evidence; or (iii) was disclosed after
written approval of the disclosing party; or (iv) becomes known to the receiving
party from a source other than the disclosing party without breach of this
Agreement by the receiving party provided that such source was not known by the
receiving party to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the disclosing
party or any other party with respect to such information; or (v) was
independently developed by the receiving party without the benefit of data
received from the disclosing party, which independent development the receiving
party shall have the burden of establishing by clear and convincing evidence.  
18.3   If either party or its respective directors, officers, employees,
consultants or agents are requested or required by legal process to disclose any
of the Confidential Information of the other party, the party required to make
such disclosure shall give prompt notice so that the other party may seek a
protective order or other appropriate relief. In the event that such protective
order is not obtained, the party required to make such disclosure shall disclose
only that portion of the Confidential Information which its counsel advises that
it is legally required to disclose.   18.4   Except as required by law, neither
party may not make any official press release, industry disclosure, or
announcement, or engage in other formal publicity (each, an “Announcement”)
relating to this Agreement without first obtaining the prior written consent of
the other party.   18.5   Subject to paragraph 18.4, each party agrees that the
terms and conditions, but not the existence, of this Agreement shall be treated
as the other’s Confidential Information and that no reference to the terms and
conditions of this Agreement or to activities pertaining thereto can be made in
any manner without the prior written consent of the other party; provided,
however, that each party may disclose the terms and conditions of this

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
18

 



--------------------------------------------------------------------------------



 



Agreement: (i) as required by any court or other governmental body; (ii) as
otherwise required by law; (iii) to legal counsel of the parties; (iv) in
connection with the requirements of a public offering or securities filing;
(v) in confidence, to accountants, banks, and financing sources and their
advisors; (vi) in confidence, in connection with the enforcement of this
Agreement or rights under this Agreement; and (vii) in confidence, in connection
with a merger or acquisition or proposed merger or acquisition, or the like.

18.6   The obligations set forth in Article 18 shall survive the termination of
this Agreement for a period of five years.   19.   Assignments   19.1   Neither
party may wholly or partly assign or pledge its rights and obligations under
this Agreement to any third party except with the prior written consent of the
other party; provided that a party may assign, and shall be considered to have
assigned, this Agreement without the other party’s consent in connection with
any Change of Control.   19.2   Subject to the restriction against assignment
pursuant to 19.1, this Agreement shall bind and inure to the benefit of the
successors and assigns of each of the parties.   20.   Termination   20.1   This
Agreement enters into force on the Effective Date and shall continue (i) for a
period of seven (7) years from the granting of a CLIA Waiver, or (ii) if no CLIA
Waiver is granted, until the date of the tenth anniversary of the receipt of the
510K clearance from the FDA. At the end of the original term of this Agreement,
this Agreement is automatically renewed for subsequent terms of one (1) year
unless either party gives written notice of non-renewal not less than six
(6) months prior to the end of such term.   20.2   In the event of any material
breach of any obligation under this Agreement by either party hereto, the party
not in breach may give the party in breach notice of such breach and the
intention of the party not in breach to terminate this Agreement thirty
(30) days from the date of notice if the breach is not remedied to the
reasonable satisfaction of the party not in breach prior to that date. If, at
the conclusion of the thirty (30) day period, the breach has not been remedied
to satisfaction of the party not in breach as evidenced in writing by the party
not in breach, this Agreement shall terminate immediately and without further
notice.   20.3   OEM may also terminate this Agreement for any or no reason upon
six (6) months prior written notice to Company.   20.4   Either party may
terminate this Agreement if any proceeding in bankruptcy is voluntarily filed
(with respect to the OEM, according to Chapter 7 in the U.S. Bankruptcy Code) by
the other party or involuntarily filed against other party, which bankruptcy or
proceeding is not cured or dismissed within 120 days.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
19

 



--------------------------------------------------------------------------------



 



21.   Effect of termination   21.1   The termination of this Agreement shall not
affect any payment or other obligations incurred by a party prior to the date of
termination.   21.2   Upon termination of this Agreement, neither party shall be
liable to the other for compensation of any kind solely as a result of such
termination, including, but not limited to damages, whether direct, indirect or
consequential and loss of anticipated profits or compensation for investments or
commitments made in property or staff in connection with the activities
anticipated under this Agreement or for loss of goodwill.   21.3   [***]   21.4
  The following Articles and paragraphs shall survive the expiration or
termination of this Agreement for any reason Articles 11, 12, 18, 21, 22, 24, 25
and 26, paragraphs 17.1 and 17.7, and all appendices and definitions of defined
terms referred to and contained in such Articles and paragraphs.   21.5   Upon
OEM’s termination of this Agreement according to paragraph 20.3, the OEM shall
furnish the Company with a list of sub-distributors that the OEM may have
appointed under this Agreement. Such list shall include the name and contact
details of the sub-distributor.   22.   Force majeure   22.1   Neither party
shall be liable to the other in any way whatsoever for any failure or delay in
performance of any of the obligations under this Agreement arising out of any
event or circumstance beyond the reasonable control of such party (including,
without limitation, war, rebellion, civil commotion, strikes, lock-outs or
industrial disputes; fire, explosion, earthquake, or acts of God).

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
20

 



--------------------------------------------------------------------------------



 



23.   Entire Agreement   23.1   This Agreement and Appendices hereto set forth
the entire understanding of the parties with respect to the subject matter
hereof and supersedes all prior agreements, negotiations or understandings
between the parties.   24.   Notices   24.1   All notices, requests, demands,
consents, instructions or other communications required or permitted hereunder
shall in writing and delivered to each party as follows: (i) if to Cholestech:

     
 
  Cholestech Corporation
 
  3347 Investment Boulevard
 
  Hayward, California 94545
 
  Attn:  Chief Executive Officer
 
  Tel:  (510) 732-7200
 
   
 
  with a copy to:
 
   
 
  Wilson Sonsini Goodrich & Rosati
 
  Professional Corporation
 
  650 Page Mill Road
 
  Palo Alto, California 94304-1050
 
  Attn:  Robert P. Latta, Esq.
 
  Tel:  (650) 493-9300

or at such other address as Cholestech shall have furnished the Company in
writing, or (ii) if to the Company:

     
 
  Boule Diagnostics International AB
 
  Västberga Allé 32, Box 42056
 
  SE-126 13 Stockholm Sweden
 
  Attn: President
 
  Tel: +46 8 744 77 00
 
   
 
  with a copy to:
 
   
 
  Gozzo Advokater HB
 
  Nybrogatan 11,
 
  SE-114 39 Stockholm, Sweden
 
  Attn:  Ragnar Lundgren
 
  Tel:  +46 8 662 35 00

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
21

 



--------------------------------------------------------------------------------



 



or at such other address as the Company shall have furnished to Cholestech in
writing. All such notices and communications shall be effective when sent by
Federal Express or other overnight service of recognized standing, on the
business day following the deposit with such service and confirmed with an email
on the same day that such notice or communication has been deposited.

25.   Governing Law   25.1   The validity, construction and enforceability of
this Agreement shall be governed by Swedish law (excluding the conflict of laws
provisions thereof and the United Nations Convention on Contracts for the
International Sale of Goods, neither of which shall have an application to this
Agreement).   26.   Disputes   26.1   Any dispute, controversy or claim arising
out of or in connection with this Agreement (including the Appendices hereto) or
the breach, termination or invalidity thereof shall be finally settled by
arbitration in accordance with the Rules of the Arbitration Institute of the
Stockholm Chamber of Commerce. The Arbitral Tribunal shall be composed of three
arbitrators. The losing party shall pay the arbitration costs.   26.2   The
place of arbitration shall be Stockholm.   26.3   The language to be used in the
arbitration shall be English.

 
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
22

 



--------------------------------------------------------------------------------



 



This Agreement has been executed in two identical copies, one for each party.

         
Date:
  Date:    
 
       
The OEM
  The Company    
 
       
CHOLESTECH CORPORATION
  BOULE DIAGNOSTICS INTERNATIONAL AB      
/s/ Warren E. Pinckert II 
  /s/ Ernst Westman     
 
 
 
   
By:
  By:    
Warren E. Pinckert II
  Ernst Westman    
President
  President    

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
23

 



--------------------------------------------------------------------------------



 



APPENDIX 1: List of Products and Transfer Prices
This Appendix forms an integrated part of the OEM Agreement between BOULE
DIAGNOSTICS INTERNATIONAL AB and CHOLESTECH CORPORATION.
Initial Products covered by the OEM Agreement:
[***] System Instrument (Initial Transfer Price = [***].
[***] System Cassette (Initial Transfer Price = [***] (USD))
Controls and Calibrators applicable to the [***] System.
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



APPENDIX 2: Specifications
[***]
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



APPENDIX 3: Acceptance Tests
This Appendix forms an integrated part of the OEM Agreement between BOULE
DIAGNOSTICS INTERNATIONAL AB and CHOLESTECH CORPORATION.
Acceptance Tests for [***] System [To be determined]
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



APPENDIX 4: Service training
This Appendix forms an integrated part of the OEM Agreement between BOULE
DIAGNOSTICS INTERNATIONAL AB and CHOLESTECH CORPORATION.
[This Appendix should specify at what times the Company shall provide training
and service, etc. according to Article 5 in the Agreement. — To be determined]
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Appendix 5 Commercial Conditions
This Appendix forms an integrated part of the OEM Agreement between BOULE
DIAGNOSTICS INTERNATIONAL AB and CHOLESTECH CORPORATION.
OEM Ordering Terms

  •   OEM shall on the first business day of each calendar quarter beginning
with the first calendar quarter after receipt of the 510K clearance from the
FDA, supply the Company with a rolling twelve (12) month sales forecast for the
Products together with firm orders for the first two months of the quarter.    
•   Additional orders can be placed by the OEM at any time during a quarter.    
•   During the first four (4) quarters following the date of the grant of the
CLIA Waiver, the Company may refuse acceptance of orders from OEM exceeding 1)
two hundred (200) percent of the firm orders of OEM during the previous calendar
quarter after grant of CLIA Waiver, or 2) a quarter of the Minimum Quantity for
the present Minimum Quota Year multiplied by three (3). Thereafter, the Company
may refuse acceptance of orders from OEM exceeding 1) one hundred and
twenty-five (125) percent of the firm orders of OEM during the previous calendar
quarter, or 2) a quarter of the Minimum Quantity for the present Minimum Quota
Year multiplied by three (3). During the quarter in which the CLIA Waiver is
granted, the orders for that quarter will be set at a level of [***] instruments
and [***] Cassettes multiplied by the number of days remaining in the calendar
quarter divided by 90.     •   Unit orders for instruments and Cassettes must be
divisible by two to accomodate the invoicing terms.     •   Orders submitted and
not rejected in writing within 10 days of receipt by the Company shall be
considered to be accepted orders.     •   Cholestech shall have an initial
credit limit of SEK [***] which will be reset periodically based upon
discussions between the parties.

Shipment Terms:

  •   All orders accepted by the Company will be shipped within 30 days of
receipt (the ”Shipment Period”).     •   In the event OEM has not received
shipment of an accepted order with the Shipment Period, it shall give notice to
the Company, the Company shall have 120 days following receipt of Notice from
OEM (the ”Remedy Period”) to remedy an order not shipped

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



during such Shipment Period. In the event that during the Remedy Period the
Company does not remedy to the OEM’s reasonable satisfaction its failure to ship
such order during the Shipment Period, such failure to ship will be deemed to be
a ”Material Supply Disruption” under paragraph 1.11(d) of the Agreement.

  •   If requested by the OEM, the Company will use its reasonable efforts to
select an economical way of transporting the Products or follow the instructions
of OEM to use any preferred transportation instruction, but transportation costs
are the responsibility of the OEM.

Invoicing Terms:

  •   Company will invoice OEM for each order upon shipment of Product from
Company’s facility.     •   All invoices will be billed 50% in Swedish kronor
and 50% in US dollars based on the fixed exchange rate determined in accordance
with paragraph 10.1 of the Agreement and shall include any transportation costs
incurred by the Company on behalf of the OEM, provided the OEM has requested
that the Company arrange transportation for the shipment on its behalf and has
paid for such transportation.

Payment Terms:

  •   OEM shall pay all invoices within 30 days of invoice date.     •   The
Company will offer the OEM a discount of ___% on payments made within ___ days
of invoice date.     •   Any payments not made within 30 days of the invoice
date shall incur a late fee of 1% per month until paid.

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



Appendix 6 Authorization Letters
This Appendix forms an integrated part of the OEM Agreement between BOULE
DIAGNOSTICS INTERNATIONAL AB and CHOLESTECH CORPORATION
LETTER AGREEMENT
[November 14, 2005]

               
 
             
 
             
 
             
Attn:
       
 
 
 
   

Re: Product Purchases by Cholestech Corporation
Ladies and Gentlemen:
As you know,                      (“Manufacturer”) and Boule Diagnostics
International AB (“Company”) are currently parties to an agreement or
arrangement pursuant to which Manufacturer manufactures or has been fully
qualified to manufacture for Company certain hematology products of Company,
including without limitation, the [***] System (such products, and all
improvements, modifications and versions of such product, the “Products”).
Company has also entered into an agreement with Cholestech Corporation (“OEM”),
for Cholestech’s purchase and Company’s supply of Products so made for Company
by Manufacturer.
To ensure a continued supply of Product, Company’s OEM agreement with OEM
provides OEM the right to purchase Products directly from Manufacturer under
certain circumstances, and Manufacturer is willing directly sell Products to
OEM.
By this letter, the Company and Manufacturer therefore agree as follows:
1. Upon receipt of an authorization letter executed by Company (such as in the
form of Attachment 1 to this letter agreement), Manufacturer shall supply
Products and provide warranty repair and service with respect to the Products
directly to OEM, under the standard commercial terms and pricing that
Manufacturer has made available to Company.
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



2. Manufacturer will not discriminate against OEM or favor any other customers
with respect to the acceptance and fulfillment of orders, or the allocation of
supply, of materials and manufacturing capacity.
3. In entering into an OEM agreement with Company, OEM is relying on the
commitments of Manufacturer under this letter. Accordingly, OEM shall be
considered a third-party beneficiary of this letter.
4. This letter represents the entire agreement between Company and Manufacturer
with regard to the subject matter hereof.
5. The validity, construction and enforceability of this Agreement shall be
governed by the same law as in the existing Agreement between the Manufacturer
and Boule Diagnostics International AB.
6. Any dispute, controversy or claim arising out of or in connection with this
Agreement or the breach, termination or invalidity thereof shall be finally
settled under the terms agreed in the existing Agreement between the
Manufacturer and Boule Diagnostics International AB for these matters.
7. The parties may execute this Agreement in one or more counterparts, each of
which is an original, but all of which constitute but one and the same
instrument.

                 
Acknowledged and Agreed:
           
 
               
BOULE DIAGNOSTICS
      [MANUFACTURER]
INTERNATIONAL AB
           
 
               
By:
          By:    
 
           
 
                          NAME (PRINT OR TYPE)       NAME (PRINT OR TYPE)
 
                          TITLE       TITLE

cc:   Chief Executive Officer, Cholestech Corporation
Robert P. Latta, Esq., Wilson Sonsini Goodrich & Rosati

 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1 TO LETTER AGREEMENT

               
 
             
 
             
 
             
Attn:
       
 
 
 
   

Re: Product Purchases by Cholestech Corporation
Ladies and Gentlemen:
As you know,                      (“Manufacturer”) and Boule Diagnostics
International AB (“Company”) are or have been parties to an agreement or
arrangement pursuant to which Manufacturer manufactures, has manufactured or has
been fully qualified to manufacture certain hematology products of Company,
including without limitation, the [***] System (such products, and all
improvements, modifications and versions of such product, the “Products”).
Manufacturer and Company have also entered into a letter agreement dated
November 8, 2005 (the “Letter Agreement”), pursuant to which Manufacturer has
agreed, upon receipt of written authorization, to supply Products and provide
warranty repair and service with respect to the Products directly to Cholestech
Corporation (“OEM”).
By this notice, Company exercises its right to have Manufacturer supply Products
and provide warranty repair and service with respect to the Products directly to
OEM, as set forth in the Letter Agreement.
Company, on behalf of itself and its affiliates, successors and assigns, hereby
grants to Manufacturer a non-exclusive, irrevocable, royalty-free, worldwide
license to manufacture and/or perform all or any part of the manufacturing and
testing of Products for, and to sell Products and provide warranty repair and
service with respect to the Products directly to, Cholestech, for the duration
of Colestech’s right to distribute the Products under the Company’s OEM
Agreement with Cholestech. Without limiting the foregoing, this license includes
the right for Manufacturer to use all designs, specifications and other
information and materials that have been provided by Company or otherwise used
by Manufacturer to manufacture the Products.
Sincerely,
BOULE DIAGNOSTICS INTERNATIONAL AB
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



APPENDIX 7: Company RMA Procedures
This Appendix forms an integrated part of the OEM Agreement between BOULE
DIAGNOSTICS INTERNATIONAL AB and CHOLESTECH CORPORATION.
[Cholestech to provide proposal regarding testing procedure]
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



APPENDIX 8: Customer Technical Support Obligations
This Appendix forms an integrated part of the OEM Agreement between BOULE
DIAGNOSTICS INTERNATIONAL AB and CHOLESTECH CORPORATION.
[To be determined]
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



APPENDIX 9: List of countries specified pursuant to paragraph 9.5
This Appendix forms an integrated part of the OEM Agreement between BOULE
DIAGNOSTICS INTERNATIONAL AB and CHOLESTECH CORPORATION.
[To be determined after the start of marketing and distribution of the Products
within the Territory]
 
*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 